                IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


Gary Cowell,
       Plaintiff,

                                                                    l:I8cv38(CMH/MSN)

Dr. Charles Campbell & Victoria Cordova, )
       Defendants.                       )

                            MEMORANDUM OPINION & ORDER

       Gary Cowell, a Virginia inmate, has filed a pro sq civil-rights action alleging that he

received constitutionally deficient medical care at Chesapeake Correctional Center(CCC).

See 42 U.S.C. § 1983. The remaining defendant, Dr. Charles Campbell, has moved for summary

judgment.[Dkt. No. 30].' Cowell received the notice required by Local Rule 7(K) and Roseboro

v. Garrison. 528 F.2d 309(4th Cir. 1975), and filed a response in opposition.[Dkt Nos. 32, 36].

He also seeks to amend the complaint.[Dkt. No 37]. Because the undisputed evidence

demonstrates that Cowell failed to exhaust his administrative remedies, the Court will grant the

motion for summary judgment and deny the motion to amend the complaint.

                                         1. Background

       In the verified amended complaint, Cowell recounts his medical treatment at CCC.^ [Dkt.

No. 9]. Cowell alleges that he entered CCC in June 2016 with preexisting medical conditions,



'The motion was also filed by former defendant, Victoria Cordova(a licensed practical nurse at
CCC), who was dismissed from this action by Order dated November 22, 2019.[Dkt. No. 44].

^ The memorandum in support of defendant's motion for summary judgment provides
Dr. Campbell's version of CowelTs medical treatment at CCC.[Dkt. No. 31]. Because the
resolution of defendant's motion ultimately turns on whether Cowell exhausted his
administrative remedies, the fact disputes related to CowelTs medical treatment are not material
to ruling on the motion for summary judgment.
